Name: 97/265/EC: Commission Decision of 16 April 1997 on the recognition of the international standard ISO 14001:1996 and the European standard EN ISO 14001:1996, establishing specification for environmental management systems, in accordance with Article 12 of Council Regulation (EEC) No 1836/93 of 29 June 1993, allowing voluntary participation by companies in the industrial sector in a Community eco-management and audit scheme (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  environmental policy;  business classification;  non-governmental organisations
 Date Published: 1997-04-22

 Avis juridique important|31997D026597/265/EC: Commission Decision of 16 April 1997 on the recognition of the international standard ISO 14001:1996 and the European standard EN ISO 14001:1996, establishing specification for environmental management systems, in accordance with Article 12 of Council Regulation (EEC) No 1836/93 of 29 June 1993, allowing voluntary participation by companies in the industrial sector in a Community eco-management and audit scheme (Text with EEA relevance) Official Journal L 104 , 22/04/1997 P. 0037 - 0038COMMISSION DECISION of 16 April 1997 on the recognition of the international standard ISO 14001:1996 and the European standard EN ISO 14001:1996, establishing specification for environmental management systems, in accordance with Article 12 of Council Regulation (EEC) No 1836/93 of 29 June 1993, allowing voluntary participation by companies in the industrial sector in a Community eco-management and audit scheme (Text with EEA relevance) (97/265/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1836/93 of 29 June 1993, allowing voluntary participation by companies in the industrial sector in a Community eco-management and audit scheme (1), and in particular Article 12 thereof,Whereas Article 12 of Regulation (EEC) No 1836/93 establishes that companies implementing national, European or international standards for environmental management systems and audits and certified, according to appropriate certification procedures, as complying with those standards shall be considered as meeting the corresponding requirements of Regulation (EEC) No 1836/93, provided that, in particular, the standards and procedures are recognized by the Commission acting in accordance with the procedures laid down in Article 19 of the same Regulation;Whereas Article 12 of Regulation (EEC) No 1836/93 states that the references of the recognized standards and criteria shall be published in the Official Journal of the European Communities;Whereas the Commission has been requested to recognize the international standard ISO 14001:1996 and the European standard EN ISO 14001:1996, establishing specification for environmental management systems;Whereas the international standard ISO 14001:1996 and the European standard EN ISO 14001:1996 are identical and include specification for environmental management systems and audit corresponding to certain requirements of Council Regulation (EEC) No 1836/93;Whereas recognition can only be granted in this Decision where the requirements of Regulation (EEC) No 1836/93 are covered explicitly in the international standard ISO 14001:1996 and the European standard EN ISO 14001:1996;Whereas the use of the specification of the international standard ISO 14001:1996 or the European standard EN ISO 14001:1996 together with their associated guidance may lead to greater degree of correspondence with the requirements of Regulation (EEC) No 1836/93;Whereas the accredited environmental verifier will continue to check compliance with those elements of Council Regulation (EEC) No 1836/93 which are not covered explicitly in the international standard ISO 14001:1996 and the European standard EN ISO 14001:1996, in particular at the document review stage, the accredited environmental verifier should confirm that the elements of Article 3 and Annex I, not mentioned in the Annex of this Decision, are covered;Whereas certification undertaken according to certification procedures recognized, by the Commission, will ensure that the requirements of Regulation (EEC) No 1836/93 Annex II-A to G will have been met;Whereas the measures set out in this Decision are in accordance with the opinion of the Committee set under Article 19 of Council Regulation (EEC) No 1836/93,HAS ADOPTED THIS DECISION:Article 1 For the purposes of Article 12 of Regulation (EEC) No 1836/93 the Commission hereby recognises that the international standard ISO 14001:1996 and the European standard EN ISO 14001:1996, establishing specification for environmental management systems, contain requirements corresponding to those of the above mentioned Regulation, as specified in the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 16 April 1997.For the CommissionRitt BJERREGAARDMember of the Commission(1) OJ No L 168, 10. 7. 1993, p. 1.ANNEX Requirements of Council Regulation (EEC) No 1836/93 for which there are corresponding requirements in the international standard ISO 14001:1996 and the European standard EN ISO 14001:1996:Article 3 - Participation in the scheme Paragraphs (c), (d) & (e).Annex I Part A: Paragraphs 1 to 5Part B: Paragraphs 1, 2 and 4 to 6